MEMORANDUM DECISION.
We deny the appeal of the worker Daniel W. MacLeod and affirm the pro forma judgment of the Superior Court which, in turn, affirmed the decision of the Workers’ Compensation Commission denying the worker’s Petition for Further Compensation on the ground that the evidence failed to show causal relationship between the worker’s claimed incapacity to earn and his previously sustained work-related injury. On the evidence in this case the Commission’s determination was not clearly erroneous and therefore must be sustained on appeal. Dunton v. Eastern Fine Paper Company, Me., 423 A.2d 512 (1980).
The entry shall be:
Appeal denied.
Pro forma judgment affirmed.
It is ordered that the employer pay to the worker an allowance for counsel fees in the amount of $550.00 together with his reasonable out-of-pocket expenses for this appeal.
All concurring.